Citation Nr: 1539673	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for residuals of adenocarcinoma of the lung, status post right lobe lobectomy, to include the propriety of the reduction of the Veteran's disability rating, from 100 percent to 30 percent, effective September 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1967 until December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania which reduced the Veteran's evaluation from 100 percent disabling to 0 percent, effective September 1, 2011. 

In a May 2013 rating decision, the RO increased the rating from 0 percent to 30 percent disabling, effective September 1, 2011.

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 (2015).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819, the applicable diagnostic code for rating the disability at issue, contains a temporal element for continuance of a 100 percent rating for malignant neoplasms for any specified part of the respiratory system exclusive of skin growths.  Therefore, the RO's action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430(1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

Diagnostic Code 6819 for malignant neoplasms of the neoplasms for any specified part of the respiratory system, exclusive of skin growths, contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of Diagnostic Code 6819.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 6819.  Accordingly, this claim is most appropriately characterized as an increased rating claim as of April 5, 2010 and as such, includes the June 2011 rating reduction, as such is within the pendency of the appeal.

A July 2013 Disability Benefits Questionnaire (DBQ) includes that provider's report that the Veteran's respiratory condition impacts his ability to work.  The Board finds the record reasonably raises a claim of TDIU and that issue is before the Board.  Rice v. Shinseki, 22 Vet. App. 446 (2009). 


REMAND

In a November 2010 rating decision, the RO granted service connection for adenocarcinoma of the lung and assigned a 100 percent disability rating, effective April 5, 2010.  In a February 2011 rating decision, the RO notified the Veteran of a proposed reduction of the rating to 0 percent.  In the June 2011 rating decision, the RO reduced evaluation to 0 percent, effective September 1, 2011.  In a May 2013, the RO increased the rating to 30 percent, effective September 1, 2011. 

The RO has used the results of pulmonary function test (PFT) conducted during a December 2010 VA examination as the basis for the Veteran's reduction and the subsequent increase to 30 percent.  The results of that testing are inconsistent and have been interpreted differently by several physicians.  

The December 2010 VA examination included diagnoses of adenocarcinoma lung, with lobectomy, scars, no residuals and COPD/Emphysema, moderate, per PFT results.  

A July 2011 letter from the Veteran's treating physician, Dr. M.S., included that physician's opinion that the Veteran's current lung problems were all related to the lung cancer, with no reference to COPD or emphysema.  

Given the report from Dr. M.S., the RO requested another medical opinion in September 2011 to clarify the diagnoses reported in the December 2010 examination.  That examiner had not provided any rationale as to why all symptoms were related to the COPD or emphysema.   

In a September 2011 VA opinion, the provider determined that prior to lung cancer surgery, the Veteran had unrelated moderate COPD/emphysema that was not affecting his functional abilities or causing symptomatology.  After the right lung lobectomy and chemotherapy, lung volume was reduced and the Veteran was symptomatic.  Thus, some of the PFT findings are attributable to the surgery.  

There is a disparity between the results of the different PFT's, such that the level of evaluation would differ depending on which test result is used.  So the RO obtained another VA opinion.  See 38 C.F.R. § 4.96 (d)(6).  A May 2013 VA opinion reviewed the conflicting PFT results from December 2010 and determined that "[l]ung volumes are consistent with moderate restrictive lung disease.  There is no significant improvement after bronchodilator treatment.  The decreased diffusing capacity indicated a gas transfer abnormality.  Consultation with pulmonologists indicate the FEV1 is the most accurate reflection of the Veteran's level  of respiratory disparity."  

Based on those results, the RO increased the rating to 30 percent.  

The DBQ provided in July 2013 indicates more severe symptomatology and raises the issue of TDIU.  Given the indication of increased symptomatology, the inconsistent PFT's from December 2010 and the TDIU, another examination and opinion is warranted.  

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, if after reconsideration of the issues on appeal, the Veteran does not meet the schedular criteria for award of a TDIU, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for lung complaints since December 2010.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to evaluate the severity of the service-connected residuals of adenocarcinoma of the lung.  Copies of all pertinent records should be made available to the examiner for review.  

All indicated tests should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, residuals of adenocarcinoma of the lung.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disabilities (residuals of lung cancer; tinnitus; and hearing loss) on his ability to obtain and retain employment.  

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  If it is determined that the Veteran is unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

5.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

